DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5-9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the installed stereoscopic block" in line 3 and “the stereoscopic block” in line 7.  There is insufficient antecedent basis for the limitations in the claim.
Claim 5 recites the limitation "the lesions" in lines 7-8 and “the effect” in lines 10-11.  There is insufficient antecedent basis for the limitations in the claim.
Claims 6-9 inherit the same deficiencies.
Claim 9 recites the limitation "the position", “the angle” and "the installed stereoscopic block" in lines 6-7.  There is insufficient antecedent basis for the limitations in the claim.
Claim 10 recites the limitation "the lesions" in line 6 and “the effect” in lines 7-8.  There is insufficient antecedent basis for the limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alter (US3783292A1).
Regarding claim 1, Alter discloses a headset dosimeter (Figure 1, see below), the headset dosimeter comprising a head mounting part (Abstract “The dosimeter can be secured to a hat worn”); a first stereoscopic block provided on one side to the head mounting part (Figure 1, see below, Col 4, lines 11-12 “the track-registration film 15” ); and a second stereoscopic block provided at an opposite position to the first stereoscopic block based on the head mounting part (Figure 1, see below), wherein each of the first stereoscopic block and the second stereoscopic block includes a mounting part capable of receiving at least one radiographic film (Figure 2, see below, track-registration film “15”).

    PNG
    media_image1.png
    462
    311
    media_image1.png
    Greyscale

Regarding claim 2, the first stereoscopic block and the second stereoscopic block are formed using an acrylate (Col 5, lines 26-28 “The design of the holder lends itself to be molded from plastic materials including polycarbonates such as Lexan+ (+trademark of General Electric Company).”)

Claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bakhoum (US20180008709A1).
Regarding claim 5, Bakhoum discloses a coulomb-stimulation device (Paragraph [0052] “the source of ionizing radiation comprises an external beam photon irradiation source,”) for breaking up iron-oxide mineralization with protein aggregation using a traversing ion beam, the coulomb-stimulation device comprising a traversing ion beam projector or a proton tomography causing coulomb collision by projecting a proton beam of 40 to 300 MeV (Paragraph [0052] “In some embodiments, the source of ionizing radiation comprises an external beam proton irradiation source, which is typically utilized at energy levels ranging from about 10 MEY to about 300 MeV per proton beam.”).  The limitation “wherein the traversing ion beam projector breaks up a bond between the iron oxide nanoparticles-protein as the effect of the coulomb collision, and converts protein aggregation with the iron oxide nanoparticles to be soluble” is merely an intended use recitation which Bakhoum’s device is capable of achieving since a proton beam capable of producing the energy range would be able to breaks up such a bond and convert such protein aggregation, as it is the same beam type and energy as the present invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alter (US3783292A1) as applied to claim 1 above, and further in view of Gindraux (US20170176603A1).
Regarding claim 3, Alter discloses the mounting part includes film slits formed in the first stereoscopic block and the second stereoscopic block (Figure 2, see above, track-registration film “15”, lips “23”). Alter does not disclose the head mounting part includes an elastic band, but Gindraux teaches mounting a dosimeter on to a variety of head gear to include a head band (Figure 34, see below). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Alter, with mounting the dosimeter on a head band as taught by Gindraux, since such a modification would provide the predictable results of providing an alternate mounting option besides a hat, in which the mounting would not affect the performance of the dosimeter. 

    PNG
    media_image2.png
    632
    438
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alter (US3783292A1) as applied to claim 1 above, and further in view of Ferre (US6687531B1).
Regarding claim 4, Alter does not disclose a stereotactic position sensor for specifying a position and an angle of the installed stereoscopic block is installed in each of the first stereoscopic block and the second stereoscopic block, and the stereotactic position sensor generates or receives information on the position and the angle of the stereoscopic block. Ferre discloses a “headset 12 including a reference sensor 126”(Figure 28, see below, Col 12, lines 59-60) that identifies the position and angle of the sensor (Col 9, lines 55-64) and transmits the location to the position detection unit via wire (Figure 28, see below). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Alter, with mounting the sensors on the head mounting part, specifically the stereoscopic block, since that is the object being tacked as taught by Ferre, since such a modification would provide the predictable results of using a well known in the art technology, patient position tracking for radiotherapy, and applying to the device to track the position of key locations. 

    PNG
    media_image3.png
    456
    487
    media_image3.png
    Greyscale

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhoum (US20180008709A1) as applied to claim 5 above, and further in view of Alter (US3783292A1).
Regarding claim 6, Bakhoum discloses dose tracking, but does not disclose a headset dosimeter. Alter discloses a headset dosimeter (Figure 1, see above), the headset dosimeter comprising a head mounting part (Abstract “The dosimeter can be secured to a hat worn”); a first stereoscopic block provided on one side to the head mounting part (Figure 1, Col 4, lines 11-12 “the track-registration film 15” ); and a second stereoscopic block provided at an opposite position to the first stereoscopic block based on the head mounting part (Figure 1), wherein each of the first stereoscopic block and the second stereoscopic block includes a mounting part capable of receiving at least one radiographic film (Figure 2, see above, track-registration film “15”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Bakhoum, with head mounted dosimeter as taught by Alter, since such a modification would provide the predictable results of accurate measurement of the radiation dose received from the proton beam without affecting the invention disclosed by Bakhoum. 
Regarding claim 7, Alter further discloses the first stereoscopic block and the second stereoscopic block are formed using an acrylate (Col 5, lines 26-28 “The design of the holder lends itself to be molded from plastic materials including polycarbonates such as Lexan+ (+trademark of General Electric Company).”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bakhoum (US20180008709A1) and Alter (US3783292A1) as applied to claim 5 above, and further in view of Gindraux (US20170176603A1).
Regarding claim 8, Alter discloses the mounting part includes film slits formed in the first stereoscopic block and the second stereoscopic block (Figure 2, see above, track-registration film “15”, lips “23”). Alter does not disclose the head mounting part includes an elastic band, but Gindraux teaches mounting a dosimeter on to a variety of head gear to include a head band (Figure 34, see above). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Bakhoum and Alter, with mounting the dosimeter on a head band as taught by Gindraux, since such a modification would provide the predictable results of providing an alternate mounting option besides a hat, in which the mounting would not affect the performance of the dosimeter or the proton beam.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bakhoum (US20180008709A1) and Alter (US3783292A1) as applied to claim 5 above, and further in view of Ferre (US6687531B1).
Regarding claim 9, neither Bakhoum or Alter disclose a controller and a plurality of measuring sensors connected to the controller, wherein a stereotactic position sensor for specifying the position and the angle of the installed stereoscopic block is installed in each of the first stereoscopic block and the second stereoscopic block, and the stereotactic position sensor communicates information on the position and the angle of the first and second stereoscopic blocks with the measuring sensors connected to the controller. Ferre discloses a controller (Col 4, line 1 “a control system 18”) and a plurality of measuring sensor (Col 13, lines 30-32 “Additional cameras positioned to view the patient from a variety of directions may be employed in further embodiments.”) connected to the controller (Col 13, lines 22-27 “The monitoring of the position of the patient may be accomplished by means other than using a headset and reference sensor. For example, a camera 128 connected to an image processor 130 may be positioned to record the location of the field generator with respect to the target operation site of the patient as shown in FIG. 29.”). Ferre further discloses a “headset 12 including a reference sensor 126”(Figure 28, see above, Col 12, lines 59-60) that identifies the position and angle of the sensor (Col 9, lines 55-64) and transmits the location to the position detection unit via wire (Figure 28). Ferre further discloses the stereotactic position sensor communicates information with the measuring sensors connected to the controller (Figure 1, see below, Image storage unit “26” receives camera information, Position detection unit received information from the headset “12”, both units are contained in the control system “18”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Bakhoum and Alter, with sensor and control system as taught by Ferre, since such a modification would provide the predictable results of using a well known in the art technology, patient position tracking for radiotherapy, and applying to the device to track the position of key locations while using a proton beam source. 

    PNG
    media_image4.png
    425
    606
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (“Investigation of the redox state of magnetite upon AΒ-fibril formation or proton irradiation; implication of iron redox inactivation and β-amyloidolysis.” 2018, NPL Cite U) in view of Bakhoum (US20180008709A1)
Regarding claim 10, Choi discloses a method (Page 1, “a potential application”) for breaking up coulomb-stimulated ironoxide mineralization with protein aggregation using a traversing ion beam (Page 1, “CNR-mediated redox changes from iron (II) to iron (III) and disruption of Aβ fibrils without impact to the neuronal cells when using a traversing proton beam”), the method comprising causing coulomb collision by projecting a proton beam onto iron oxide nanoparticles (Page 1, “Proton-irradiated magnetite has been shown to produce a CNR effect”)  spread over the lesions (Page 1 “the accumulation of misfolded Aβ and pTau aggregates is accompanied by high levels of redox-active iron in senile plaque and neurofibril tangles (lesions).”), wherein the traversing ion beam breaks up a bond between the iron oxide nanoparticles-protein as the effect of the coulomb collision (Page 1 “the redox changes of iron and defibrillation of magnetite–amyloid complexes by traversing proton-induced CNR”), and converts protein aggregation with the iron oxide nanoparticles to be soluble (Page 959 “the traversing proton-mediated CNR effect induced the disruption of Aβ/magnetite fibrils, and the disruption was followed by the conversion of redox-active ferrous iron into redox-inactive ferric iron.” It is known in the art the redox-active ferrous iron bonded to the amyloid-β peptide is not water soluble, so the conversion to stand alone ferric iron would make it water soluble.)
Choi discloses a 100 MeV traversing proton. Bakhoum discloses a proton application method (Paragraph [0010] “the present disclosure provides a method”, Paragraph [0052] “the source of ionizing radiation comprises an external beam photon irradiation source,”), the method comprising a traversing ion beam projector projecting a proton beam of 40 to 300 MeV (Paragraph [0052] “In some embodiments, the source of ionizing radiation comprises an external beam proton irradiation source, which is typically utilized at energy levels ranging from about 10 MeV to about 300 MeV per proton beam.”) It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Choi, with with a proton irradiation source with energy levels ranging from 10 to 300 MeV as taught by Bakhoum, since such a modification would provide the predictable results of a design choice since the use of a 10 to 300 MeV proton irradiation source is well known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791